Motion Granted; Order filed February 13, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00043-CV
                                   ____________

  TEXAS WATER DEVELOPMENT BOARD AND THE SAN JACINTO
                 RIVER AUTHORITY, Appellants

                                         V.

                    REBA OGLETREE, ET AL., Appellees


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-65309

                                     ORDER

      This is an appeal from two orders signed January 22, 2018. On January 25,
2018, one of the appellants, Texas Water Development Board filed a motion to
voluntarily dismiss its appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Appellant Texas Water Development Board is ordered dismissed from the
appeal. San Jacinto River Authority remains an appellant and the appeal will proceed
as The San Jacinto River Authority v. Reba Ogletree, et al.
                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.